J-S25031-22

                                2022 PA Super 161

 L.L.B.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 T.R.B.                                   :
                                          :
                    Appellant             :         No. 81 WDA 2022

              Appeal from the Order Entered December 15, 2021
                In the Court of Common Pleas of Butler County
                      Civil Division at No(s): 14-90388-C


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

OPINION BY KING, J.:                       FILED: SEPTEMBER 21, 2022

      Appellant, T.R.B. (“Father”), appeals from the order entered in the

Butler County Court of Common Pleas, which granted the petition for special

relief filed by Appellee, L.L.B. (“Mother”), seeking permission to have the

parties’ minor daughter, S.B. (“Child”) (born in May 2008), receive the COVID-

19 vaccine. We affirm.

      The relevant facts and procedural history of this case are as follows.

Pursuant to a September 8, 2016 order, Mother has primary physical custody

of Child, subject to Father’s periods of partial physical custody. The parties

share legal custody of Child. On August 26, 2021, Mother filed a petition for

special relief requesting permission for Child to receive the COVID-19 vaccine.

Mother filed an amended petition for special relief on November 4, 2021,

seeking the same relief. In her amended petition, Mother alleged that Child’s

pediatrician and school strongly recommended that Child receive the COVID-
J-S25031-22


19 vaccine. Mother also averred that Child wants to receive the COVID-19

vaccine so she can participate in certain activities without interruption or

quarantine due to an unvaccinated status. Mother further asserted that since

the date of her original petition, the Butler Area School District had notified all

parents that if a child is determined to be in close contact with another student

exposed to COVID-19 and if that child is vaccinated, the child will not be

required to quarantine; whereas unvaccinated children who have a close

contact exposure will be required to quarantine and restricted from in-person

learning.

      Mother maintained that Child missed in-person learning and various

extracurricular activities as a result of having a close contact with someone

exposed to COVID-19. Mother claimed Child suffers from anxiety regarding

an exposure to COVID-19 without being vaccinated.           Mother stressed that

Child has no medical or religious exemptions to receiving the vaccine and is

up to date on all other vaccinations for her age group.

      The court scheduled a hearing on Mother’s petition. Thereafter, Father

filed a motion in limine seeking to prevent Mother’s proffered expert, Dr.

Michael E. Fiorina, from testifying at the hearing.      Father alleged that Dr.

Fiorina’s report, titled “COVID-19 Talking Points,” failed to express any opinion

within a reasonable degree of medical or scientific certainty as to whether

Child receiving the COVID-19 vaccine is medically necessary or even

recommended.      Rather, Father claimed Dr. Fiorina’s report provided only


                                       -2-
J-S25031-22


general recommendations by the Center for Disease Control and Prevention

(“CDC”) and the American Academy of Pediatrics (“AAP”). Father emphasized

that Dr. Fiorina had not examined Child, and his report did not state any

specific opinion or recommendation concerning Child.      As a result, Father

argued Dr. Fiorina’s opinion would not help the trier of fact decide whether

Child should be vaccinated.

      On November 18, 2021, the court granted Father’s motion in limine. Dr.

Fiorina submitted a second expert report on November 22, 2021, elaborating

on his original report, and specifically addressing Child’s medical history. In

his second report, Dr. Fiorina opined that having Child receive the COVID-19

vaccine would serve her best interests. Father did not object to this report.

      On December 10, 2021, the court held a hearing.          The trial court

summarized the testimony from the hearing as follows:

         Mother called Dr. Michael Fiorina, who currently serves as
         the Vice-President of Medical Education for Butler Health
         System. In that position, he directs Butler Health System’s
         local response to COVID-19. Without objection, the court
         recognized Dr. Fiorina as a medical expert with an emphasis
         in COVID-19 education and response.

         Dr. Fiorina reviewed the pediatric medical records of the
         minor Child. Specifically, Dr. Fiorina considered the records
         from her wellness visits on July 2, 2019, July 8, 2020, and
         the minor Child’s vaccine records as of November 11, 2021.
         Dr. Fiorina also relied on a document written by Child’s
         pediatrician, Dr. Mortimer, which concluded that Child has
         no underlying medical conditions.        Dr. Fiorina did not
         conduct a medical examination of the minor Child. The
         minor Child has had all other vaccines except [Human
         Papilloma Virus].


                                     -3-
J-S25031-22


       In addition to the specific medical records of Child, Dr.
       Fiorina considered the recommendation of the [AAP] that
       children age 5 and over have a COVID-19 vaccination unless
       contra-indicated regardless of whether the child had a prior
       infection of COVID-19. Child is in good health without
       contra-indications for receiving the vaccine. There was no
       record evidence that [C]hild was previously infected with
       COVID-19. The only vaccine available at the time of the
       testimony and report for children age 13 was the Pfizer
       vaccine. Dr. Fiorina went on to testify that the most
       common side effects from the vaccine are sore arm, fever
       and malaise. A rare side effect prevalent mostly in males is
       myocarditis, but that report reflects this side effect primarily
       in the Johnson and Johnson vaccine and vaccines not used
       in the United States. Dr. Fiorina testified that if Child is
       infected with COVID-19, most likely she would be ill for
       approximately one week and that her chance of death is 1
       in 10,000 people with a 99.99 percent chance of full
       recovery. Ultimately, Dr. Fiorina opined to a reasonable
       degree of medical and scientific certainty that it is in Child’s
       best interest to receive the COVID-19 vaccine and
       booster(s).

       On cross-examination, Father attempted to impeach Dr.
       Fiorina due to his testimony that the vaccination of Child
       would reduce the risk of passing COVID-19 virus to others,
       and that Dr. Fiorina’s fear of passing the virus to others was
       a component of his recommendation. However, Dr. Fiorina
       testified that when considering the data specific to Child and
       without regard to the propagation of COVID-19, he still
       opined within a reasonable degree of medical and scientific
       certainty that Child should receive the COVID-19 vaccine.

       Dr. James D. Mortimer, Child’s pediatrician[,] testified that
       Child is in good health.

       Mother testified that she first discussed with Father the
       question of Child receiving the COVID-19 vaccine in July,
       2021. Father did not consent. Father did request that
       [C]hild have an antibody test. Mother failed to respond to
       his request. Mother knew Father’s concern about Child
       receiving the vaccine was due to the emergency use
       approval.


                                    -4-
J-S25031-22


         Child is enrolled in the Butler School District. Mother
         testified that due to the District’s COVID-19 policy, Child had
         to quarantine for two weeks in the 2021-2022 academic
         year despite a negative COVID-19 test.            Mother also
         admitted that she kept Child home from school the week
         prior to the instant hearing due to Mother’s concern for
         COVID-19. However, Child again tested negative and the
         school did not require Child to be quarantined.

         Father testified that he is concerned about the safety of the
         COVID-19 vaccine due to its emergency use approval. He
         is concerned about long-term side effects for Child. …

                                  *    *    *

         Father testified that he wanted an antibody test for Child
         with the rationale that if she had the antibodies she would
         not need the vaccine.

(Trial Court Opinion, filed 4/13/22, at 2-5) (internal citations and footnote

omitted). Following the hearing, the court took the matter under advisement.

      On December 15, 2021, the court granted Mother’s requested relief.

The next day, Father filed an application for stay pending appeal, which the

trial court granted. Father timely filed a notice of appeal on January 13, 2022,

along with a concise statement of errors complained of on appeal per Pa.R.A.P.

1925(a)(2)(i).

      Father raises the following issues for our review:

         Whether the trial court abused its discretion and committed
         an error of law when it issued the order of court granting
         Mother’s petition for special relief following a hearing
         without making findings of fact and concluding that the
         decision was in the best interest of the child?

         Whether the trial court abused its discretion and committed
         an error of law in relying on the expert opinion of Dr. Michael
         Fiorina, D.O. in making its decision to grant Mother’s

                                      -5-
J-S25031-22


         petition for special relief when he had not examined the child
         and his opinion focused on the community at large?

(Father’s Brief at 5).

      Our standard and scope of review in custody cases are as follows:

         We review a trial court’s determination in a custody case for
         an abuse of discretion, and our scope of review is broad.
         Because      we    cannot    make     independent     factual
         determinations, we must accept the findings of the trial
         court that are supported by the evidence. We defer to the
         trial judge regarding credibility and the weight of the
         evidence. The trial judge’s deductions or inferences from its
         factual findings, however, do not bind this Court. We may
         reject the trial court’s conclusions only if they involve an
         error of law or are unreasonable in light of its factual
         findings.

S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa.Super. 2014).

      In his first issue, Father argues that the court’s December 15, 2021

order granting Mother relief did not include any findings of fact or reasoning

for the court’s order. Father acknowledges that the trial court’s Rule 1925(a)

opinion contained findings of fact and addressed the issues stated in Father’s

Rule 1925(a)(2)(i) statement.      Father claims the court was required to

consider Child’s best interests when making its determination.            Father

concludes the court abused its discretion by failing to issue findings of fact as

to Child’s best interests at the time the court issued its order granting Mother

relief. We disagree.

      Pennsylvania Rule of Civil Procedure 1915.13 governs petitions for

special relief and provides as follows:

         At any time after commencement of the action, the court

                                      -6-
J-S25031-22


          may on application or its own motion grant appropriate
          interim or special relief. The relief may include, but is not
          limited to, the award of temporary legal or physical custody;
          the issuance of appropriate process directing that a child or
          a party or person having physical custody of a child be
          brought before the court; and a direction that a person post
          security to appear with the child when directed by the court
          or to comply with any order of the court.

Pa.R.C.P. 1915.13.

      When “ordering any form of custody,” the trial court must consider 16

statutory factors in assessing the child’s best interest. 23 Pa.C.S.A. § 5328(a).

In S.W.D., this Court clarified when a court is obligated to address the best

interest factors under Section 5328(a).     This Court clarified that a court is

required to consider the Section 5328(a) factors when ordering any of the

seven forms of custody provided for in the Child Custody Act. S.W.D., supra

at 402.    See also 23 Pa.C.S.A. § 5323(a) (describing various forms of

custody). By contrast, where the court is ruling on a discrete and ancillary

issue, it is not required to address the 16 custody factors. Id. This Court

explained:

          Many custody-related issues raised in motions [raise] a
          single discrete and narrow issue ancillary to the award of
          custody. It would be burdensome for a trial court to have
          to consider all sixteen factors explicitly on the record every
          time a litigant argues a motion seeking, for example, to
          change the custody exchange location or to decide whether
          a child plays sports in one parent’s municipality or the
          other’s. Without a doubt, a trial court must consider a
          child’s best interest in ruling upon such motions. But our
          statutes require neither a consideration of all sixteen
          factors nor delineation of the court’s rationale on the
          record unless the ruling awards custody or modifies
          an award of custody.

                                      -7-
J-S25031-22



Id. (emphasis in original) (quoting M.O. v. J.T.R., 85 A.3d 1058, 1063 n.4

(Pa.Super. 2014)). This Court continued:

         We have long recognized that, when parties share legal
         custody of a child, they may reach an impasse in making
         decisions for the child that implicate custody. When that
         happens, the parties turn to the trial court to decide their
         impasse. … This type of court intervention does not affect
         the form of custody and hence, the [Section] 5328(a) best
         interest factors do not all have to be considered.

S.W.D., supra at 404.      “Even where a trial court need not consider and

address the § 5328(a) factors, it still must consider the child’s best interest in

custody matters.” Id. at 403.

      Instantly, in response to Father’s first issue on appeal, the court stated:

         In forming the decision, the trial court reviewed and
         considered all credible facts of record. The rule [1915.13]
         does not require a finding of facts be placed on the record
         concurrent with the decision. Father has failed to state any
         statute, rule or case law authority to support his complaint.
         Therefore, the trial court neither abused its discretion nor
         committed error.

(Trial Court Opinion at 5-6) (internal footnote omitted). We agree with the

court’s analysis. Nothing in Rule 1915.13 requires the court to issue findings

of fact along with its decision on a petition for special relief. See Pa.R.C.P.

1915.13.   Moreover, the court issued “findings of fact” in its Rule 1925(a)

opinion. As Mother points out in her brief, Father fails to explain what relief

this Court could grant Father to remedy the court’s lack of concurrent findings

of fact, where the court delineated those findings in its Rule 1925(a) opinion.




                                      -8-
J-S25031-22


          To the extent Father suggests the court was required to evaluate the 16

custody factors when making its decision, he is mistaken. Here, the court was

resolving an impasse between the parties, who share legal custody of Child.

As the court was not awarding or modifying custody, it was not required to

consider the 16 statutory factors. See S.W.D., supra.

          Rather, the court was only required to evaluate Child’s best interests in

rendering its decision. See id. Although Father claims the court failed to

articulate Child’s best interests in its December 15, 2021 order, Father ignores

the court’s remarks at the conclusion of the hearing. At that time, the court

stated: “It is my responsibility to first make a decision that is in the

best interest of your child; and secondly, it is my responsibility to base that

decision solely on the facts that are presented at this hearing today.” (N.T.

Hearing, 12/10/21, at 98) (emphasis added).            The court’s on-the-record

statement, coupled with the court’s detailed Rule 1925(a) opinion, belie

Father’s contention that the court did not consider Child’s best interests when

rendering its decision. Therefore, Father’s first issue on appeal merits no

relief.

          In his second issue, Father initially concedes that he did not object to

the court deeming Dr. Fiorina an expert at the hearing.            Father argues,

however, that the court gave improper weight to Dr. Fiorina’s testimony.

Father emphasizes that Dr. Fiorina had only examined Child’s medical records

for two years. Father highlights that Child is adopted, and Dr. Fiorina had no


                                         -9-
J-S25031-22


information about the medical history of Child’s biological parents.      Father

contends Child’s medical history is incomplete in the absence of information

concerning      Child’s    biological    parents.   Father   asserts   that   the

recommendations of the CDC and AAP, on which Dr. Fiorina relied, are not

specific to individuals and only general recommendations. Father contends

that Dr. Fiorina is focused on the community at large and not Child specifically.

Father maintains that Dr. Fiorina authored his initial expert report before

reviewing any of Child’s medical records, which is why the court had granted

Father’s motion in limine.        Father suggests Dr. Fiorina performed only a

cursory review of Child’s medical records after the court granted Father’s

motion in limine.1 Father concludes the court abused its discretion in relying

on Dr. Fiorina’s testimony to render its decision, and this Court must reverse

the order granting Mother relief. We disagree.

       Our standard of review for evidentiary rulings is narrow: “The

admissibility of expert testimony is soundly committed to the discretion of the

trial court, and the trial court’s decision will not be overruled absent ‘a clear

abuse of discretion.’”         Hatwood v. Hospital of the University of

Pennsylvania, 55 A.3d 1229, 1239 (Pa.Super. 2012), appeal denied, 619 Pa.


____________________________________________


1 Father also claims the court’s reliance on Dr. Fiorina’s testimony contradicts
the court’s earlier order granting Father’s motion in limine. The record belies
this claim. The court’s order granting Father’s motion in limine was specific
to Dr. Fiorina’s original report. Father ignores the fact that Dr. Fiorina
subsequently submitted a more detailed report following the court’s ruling, to
which Father posed no objection.

                                          - 10 -
J-S25031-22


723, 65 A.3d 414 (2013) (quoting Helpin v. Trustees of Univ. of

Pennsylvania, 969 A.2d 601, 617 (Pa.Super. 2009), aff’d, 608 Pa. 45, 10

A.3d 267 (2010)).          “[W]hile a trial court is not required to accept the

conclusions of an expert witness in a child custody case, it must consider

them,     and   if   the   trial   court   chooses   not   to   follow   the   expert’s

recommendations, its independent decision must be supported by competent

evidence of record.” M.A.T. v. G.S.T., 989 A.2d 11, 20 (Pa.Super. 2010).

        Instantly, in response to Father’s second issue on appeal, the trial court

reasoned:

           Counsel for Father neither inquired of Dr. Fiorina nor
           presented credible record evidence that Dr. Fiorina failed to
           follow the requisite standard [for expert testimony] in
           reaching his opinion. There is no record evidence to support
           Father’s assertion that Dr. Fiorina required more than two
           years of Child’s medical records, be the Child’s treating
           physician or personally examine Child in order to reach an
           opinion to a reasonable degree of professional certainty.
           Pennsylvania Rule of Evidence 703 states that an “expert
           may base an opinion on facts or data in the case that the
           expert has been made aware of or personally observed.”

           Lastly, the totality of the evidence demonstrates without
           dispute that Child has no known underlying health issue that
           would cause Child not to be an appropriate candidate for the
           vaccine. Dr. Mortimer, the Child’s pediatrician, testified
           there are no medical concerns. Neither Mother nor Father
           testified of any medical issues, but rather that Child is
           healthy. Father provides supplements to Child to boost her
           immunity.     Father clearly is not concerned about any
           medical history or current health issues as he has not been
           pro-active in Child having a current annual wellness check
           with the pediatrician.

           A trial court is under no obligation to follow expert
           testimony. However, it is an abuse of discretion to “dismiss

                                           - 11 -
J-S25031-22


        as unpersuasive, and to totally discount uncontradicted
        expert testimony.” Murphey v. Hatala, 504 A.2d 917, 922
        [(Pa.Super. 1986), appeal denied, 516 Pa. 634, 533 A.2d 93
        (1987)].

        The undisputed facts of evidence support the trial court’s
        finding that Child is in good health with no known medical
        conditions that would make the COVID-19 vaccination and
        boosters contra-indicated. Therefore, the trial court did not
        abuse its discretion.

                                 *     *      *

        In referencing the [AAP] and other agencies who
        recommend age-based vaccination for COVID-19, Dr.
        Fiorina agreed that “the recommendations are made for the
        whole of the general public.” (N.T. P. 32 L. 4-8). However,
        he also noted in his report and testimony that, “when the
        decision to vaccinate is made, it needs to be made with the
        specific individual or case in mind.” (N.T. P. 31 L. 21-P. 32
        L.3).

        Again, the undisputed credible record evidence supports the
        Child receiving a COVID-19 vaccination and booster(s). …

                                 *     *      *

        … Here, the competent record evidence supports the
        opinion of Dr. Fiorina. The trial court did not abuse its
        discretion.

                                 *     *      *

        The trial court acknowledges Dr. Fiorina is well educated on
        and passionate about community-wellness as it relates to
        COVID-19. Father argues that simply because Dr. Fiorina
        would recommend the vaccination to the community at
        large, his opinion as to Child is invalid. However, the record
        lacks any contradictory testimony or evidence for the court’s
        consideration. The totality of the testimony and evidence
        does not support Father’s rationale.

(Trial Court Opinion at 8-10). We agree with the court’s analysis.


                                     - 12 -
J-S25031-22


      Dr. Fiorina testified at the hearing that even if propagating disease in

the community was not a factor, Dr. Fiorina would still recommend the COVID-

19 vaccination for Child. (See N.T. Hearing at 40). On this record, we see no

reason to disrupt the consideration of and reliance on Dr. Fiorina’s testimony,

particularly where Father presented no evidence to contradict such testimony.

See M.A.T., supra; Murphey, supra. See also S.W.D., supra. Therefore,

Father’s second issue on appeal merits no relief. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                                    - 13 -